842 F.2d 330
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Andrew BEARDEN, Plaintiff-Appellant,v.Lee IACOCCA, Defendant-Appellee.
No. 87-1803.
United States Court of Appeals, Sixth Circuit.
March 22, 1988.

Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Plaintiff appeals the district court's judgment dismissing his civil action as frivolous.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff claimed that defendant induced him to purchase a defective automobile through misrepresentation and false advertisement.


3
Upon consideration, we affirm the district court's judgment for the reasons stated therein.  Rule 9(b)(5), Rules of the Sixth Circuit.